Citation Nr: 1111668	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-36 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to a compensable evaluation for arthralgia of the right hand.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of this appeal, the claims file was transferred to the RO in Cleveland, Ohio.

In December 2007, the Board issued a decision, which denied entitlement to a compensable evaluation for arthralgia of the right hand.  Thereafter, the Veteran appealed the Board's December 2007 decision on this issue to the United States Court of Appeals for Veterans Claims (Court).  

The December 2007 Board decision also remanded for additional development the issue of service connection for posttraumatic stress disorder (PTSD).  The Board has recharacterized this issue as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In July 2010, the Court issued a memorandum decision, which vacated that portion of Board's December 2007 decision that denied entitlement to a compensable evaluation for arthralgia of the right hand, and remanded this issue back to the Board for additional proceedings consistent with the Court's decision.

The appeal is remanded to the RO.


REMAND

I.  Arthralgia of the Right Hand

Based upon review of the Court's July 2010 memorandum decision, the RO must schedule the Veteran for the appropriate VA examination to ascertain the current severity of his arthralgia of the right hand.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

II.  PTSD

In December 2007, the Board remanded the issue of entitlement to service connection for PTSD for additional development.  A review of the Veteran's claims folder reveals that the RO has yet to complete the development required by the Board's December 2007 remand.  Accordingly, the RO must provide the Veteran with proper notice and schedule him for a VA psychiatric examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance is neither optional nor discretionary).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his representative with corrective notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any psychiatric disorder, to include PTSD, and arthralgia of the right hand since October 2006.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination to determine the nature and extent of his service-connected arthralgia of the right hand.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  All indicated testing must be conducted.  The examiner must fully describe all manifestations of the Veteran's arthralgia of the right hand, to include range of motion studies.  The extent of any incoordination, weakened movement and/or excess fatigability on use as a result of the Veteran's service-connected arthralgia of the right hand must be described.  To the extent possible, any functional impairment due to incoordination, weakened movement, pain and/or excess fatigability on use must be assessed in terms of additional degrees of limitation of motion of the right hand.  The examiner must provide a complete rationale for all conclusions reached and the report prepared must be typed.

4.  The Veteran must be afforded a comprehensive psychiatric examination to determine the etiology and nature of any psychiatric disorders that are present.  The entire claims file must be made available to the examiner for review in conjunction with this examination, and the Veteran's statements must be considered.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all symptomatology and findings.  

If the PTSD is found, the examiner must specify the specific stressor(s) supporting the diagnosis.  If the stressor involves a personal assault, the examiner must review the historical records for evidence of the claimed personal assault during active duty.  In performing such review, the examiner must clearly identify the particular records which provide corroboration of the incident, and must give an adequate rationale for why such records establish a personal assault actually occurred during active duty in the examiner's opinion.  

If PTSD is not diagnosed, the examiner, to the extent possible, must reconcile that conclusion with the previous records reflecting diagnosis of PTSD.  For any psychiatric disorder that is found, other than PTSD, the examiner must provide an opinion as to whether that psychiatric disorder is related to the Veteran's military service, or to any incident therein.

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

7.  After completing the above actions, and any other development as may be indicated, the claims on appeal must be readjudicated, with consideration of the holding in Clemons and the recent amendments to 38 C.F.R. § 3.304.  Compare 38 C.F.R. § 3.304(f) (2010), with 75 Fed. Reg. 39843-52 2010).  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



